Case: 6:20-cr-00011-REW-HAI Doc #: 107 Filed: 12/23/20 Page: 1 of 2 - Page ID#: 449




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION- LONDON
                         INDICTMENT NO.: 6:20-CR-00011-REW-HAI

 UNITED STATES OF AMERICA,                                                   PLAINTIFF,

 v.
                          RESPONSE RE: UNITED STATES MOTION
                             MOTION TO CONTINUE (D.E. #92)

 MICHAEL WALLACE,                                                            DEFENDANT.

        Comes now the Defendant, Mr. Michael Wallace, through undersigned counsel and hereby

 responds to the United States’ motion to continue the pending trial date for Counts I, IV, and V of

 the indictment. (D.E. #92) . Defendant Wallace has no objection to the jury trial scheduled for

 the 16th day of November, 2020 being continued for 60 days as requested by the United States.

 The United States is in the process of obtaining and disclosing discovery materials that Defendant

 Wallace believes will be material to proving his innocence. As such, Defendant Wallace cannot

 be ready for trial until he has received the discovery materials and has had sufficient opportunity

 to analyze the information for use at trial. Therefore, Defendant Wallace does not object to the

 request by the United States to continue the jury trial of this matter.

        WHEREFORE, Defendant Wallace files this response to the United States’ motion to

 continue the trial (D.E.#92).

                                                        Respectfully submitted,


                                                        ____________
                                                        /s/: Robert E. Norfleet
                                                        ROBERT E. NORFLEET
                                                        Robert E. Norfleet Law Office, PLLC.
                                                        313 West Mt. Vernon St.
                                                        Somerset, Kentucky 42501
                                                        Phone: (606) 679-1550
                                                        Fax: (606) 679-1513
                                                        norfleetlawfirm@aol.com



                                               Page 1 of 2
Case: 6:20-cr-00011-REW-HAI Doc #: 107 Filed: 12/23/20 Page: 2 of 2 - Page ID#: 450




                                                     Counsel for Defendant Wallace


                                CERTIFICATE OF SERVICE

          The undersigned hereby certifies that the foregoing document was filed with the Clerk of
 the Court by using the CM/ECF system, which will electronically forward a copy of the foregoing
 to all counsel of record.

        All on this 22nd day of October, 2020.


                                                     ____________
                                                      /s/: Robert E. Norfleet
                                                     ROBERT E. NORFLEET
                                                     Counsel for Defendant Wallace




                                            Page 2 of 2
